Exhibit 10.2

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”) is made as of October 24,
2007 (the “Effective Date”) by and between Microtune, Inc., a Delaware
corporation (the “Company”), and Barry F. Koch (“Employee”), and the foregoing
parties hereby agree as follows:

1. Revocation of Existing Change of Control Agreements. All existing agreements
or arrangements between the Company and Employee that provide for or relate to
the payment of cash or other benefits in connection with a change of control are
hereby revoked and superseded by this Agreement.

2. Employment.

(a) As of the Effective Date, Employee, who currently serves as Vice President
of the Company and Managing Director of Microtune GmbH & Co. KG, shall continue
to serve in such capacity.

(b) In the event of a Change of Control (as defined in Section 3(g) below) that
results in the termination of Employee, the Company shall pay Employee severance
benefits as set forth in Section 4 below: provided, however, that to the extent
Employee is entitled to any severance payments as a result of any legal or
contractual obligation arising under his employment relationship with Microtune
GmbH & Co. KG, the severance benefits payable pursuant to Section 4 shall be
reduced by such other payments up to the aggregate amount payable pursuant to
Section 4.

(c) Notwithstanding anything herein to the contrary, nothing in this Agreement
shall change Employee’s status as an “at will” employee prior to a Change of
Control.

3. Certain Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below.

(a) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date.

(b) “Associate” means, with reference to any Person:

(i) any corporation, firm, partnership, association, unincorporated organization
or other entity (other than the Company or a subsidiary of the Company) of which
such Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the Beneficial Owner of 10% or
more of any class of equity securities,

(ii) any trust or other estate in which such Person has a substantial beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and

(iii) any relative or spouse of such Person, or any relative of such spouse, who
has the same home as such Person.

(c) “Base Compensation” means the higher of Employee’s rate of annual base
salary, as in effect at any time during the twelve-month period that ends on
(i) the date of any Change of Control or (ii) Employee’s Date of Termination.
Notwithstanding anything herein to



--------------------------------------------------------------------------------

the contrary, Base Compensation does not include elements such as bonuses,
reimbursement of interest paid on guaranteed loans, auto allowances, or any
income from any form of equity based compensation, such as may result from the
exercise of stock options or stock appreciation rights, or the receipt of
restricted stock unit awards, restricted stock awards or the lapse of the
restrictions on such awards.

(d) “Beneficial Owner” means (subject to the exception contained in
Section 3(d)(iv) below), with reference to any securities, any Person if:

(i) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” (as determined pursuant to Rule 13d-3 of
the General Rules and Regulations under the Exchange Act, as in effect on the
Effective Date) of such securities or otherwise has the right to vote or dispose
of such securities, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to “beneficially own,” any
security under this Section 3(d)(i) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding:

(1) arises solely from a revocable proxy or consent given in response to a
public (i.e., not including a solicitation exempted by Rule 14a-2(b)(2) of the
General Rules and Regulations under the Exchange Act) proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and

(2) is not then reportable by such Person on Schedule 13D under the Exchange Act
(or any comparable or successor report);

(ii) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of or to “beneficially own”:

(1) securities tendered pursuant to a tender or exchange offer made by such
Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for purchase or exchange, or

(2) securities issuable upon exercise of Exempt Rights; or

(iii) such Person or any of such Person’s Affiliates or Associates:

(1) has any agreement, arrangement or understanding (whether or not in writing)
with any other Person (or any Affiliate or Associate thereof) that beneficially
owns such securities for the purpose of acquiring, holding, voting (except as
set forth in the proviso contained in Section 3(d)(i)) or disposing of such
securities, or

 

-2-



--------------------------------------------------------------------------------

(2) is a member of a group (as that term is used in Rule 13d-5(b) of the General
Rules and Regulations under the Exchange Act) that includes any other Person
that beneficially owns such securities.

(iv) Notwithstanding anything herein to the contrary, nothing in this
Section 3(d) shall cause a Person engaged in business as an underwriter of
securities to be the Beneficial Owner of, or to “beneficially own,” any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of 40 days after the date of such
acquisition. For purposes hereof, “voting” a security shall include voting,
granting a proxy, consenting or making a request or demand relating to corporate
action (including, without limitation, a demand for a stockholder list, to call
a stockholder meeting or to inspect corporate books and records) or otherwise
giving an authorization (within the meaning of Section 14(a) of the Exchange
Act) in respect of such security, and the terms “beneficially own” and
“beneficially owning” shall have meanings that are correlative to the definition
of the term Beneficial Owner contained herein.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means the occurrence of any of the following events: (i) Employee is
determined by a court of law or pursuant to arbitration to have committed a
willful act of embezzlement, fraud or dishonesty which resulted in material
loss, material damage or material injury to the Company; (ii) Employee is
convicted of, or pleads nolo contendere to, a felony; or (iii) the failure of
Employee to resolve or otherwise cure any substantial violations of his or her
employment duties within thirty (30) days after the provision of a written
communication from the Company to Employee that specifically sets forth the
factual basis supporting the Company’s belief that Employee has not
substantially performed his or her duties. However, Employee shall not be deemed
to have been terminated for Cause pursuant to 3(f)(i) or (iii) without
(A) reasonable notice to Employee setting forth the reasons for the Company’s
intention to terminate for Cause and (B) an opportunity for Employee, together
with his or her counsel, if any, to be heard before the Board (or the board of
directors of the Company’s successor, the Acquiring Entity or the parent
corporation resulting from a Business Combination, if applicable).

(g) “Change of Control” shall mean:

(i) The acquisition by any Person of beneficial ownership of Outstanding Company
Voting Securities (including any such acquisition of beneficial ownership deemed
to have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of 35% or more of either (a) the
then Outstanding Company Common Stock or (b) the then Outstanding Company Voting
Securities, unless such acquisition is made (A) directly from the Company in a
transaction approved by a majority of the members of the Board, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) by a parent corporation
resulting from a Business Combination if, following such Business Combination,
the conditions specified in clauses (a), (b) and (c) of subsection (ii) of this
Section 3(g) are satisfied;

(ii) Approval by the stockholders of the Company of a Business Combination (or
if there is no such approval by stockholders, consummation of such Business
Combination) unless, immediately following such Business Combination, (a) more
than 50% of, respectively, the then outstanding shares of common stock of the

 

-3-



--------------------------------------------------------------------------------

parent corporation resulting from such Business Combination and the total
combined voting power of the then outstanding voting securities of such parent
corporation entitled to vote generally in the election of directors will be (or
is) then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination,
(b) no Person (other than any employee benefit plan (or related trust) of the
Company or any parent corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more, respectively, of the
then outstanding shares of common stock of the parent corporation resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (c) at least a majority of the members of the board of
directors of the parent corporation resulting from such Business Combination
were members of the Board at the time of the execution of the initial agreement
providing for, or action of the Board authorizing, such Business Combination; or

(iii) Approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) a Major Asset Disposition (or if there is
no such approval by stockholders, consummation of such Major Asset Disposition)
unless, immediately following such Major Asset Disposition, (A) all or
substantially all of the individuals and entities that were beneficial owners of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such Major Asset Disposition beneficially own
immediately after the transaction, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock, the combined voting
power of the then outstanding voting securities, and the total value of all the
then outstanding stock of the Company (if it continues to exist) and of the
Acquiring Entity, in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be;
(B) no Person, other than any employee benefit plan (or related trust) of the
Company or such entity, beneficially owns, directly or indirectly, 20% or more
of, respectively, the then Outstanding shares of Common Stock and the combined
voting power of the Outstanding Voting Securities of the Company (if it
continues to exist) or of the Acquiring Entity and (C) at least a majority of
the members of the board of directors (or comparable governing body) of the
Company (if it continues to exist) or of the Acquiring Entity were members of
the Board at the time of the execution of the initial agreement providing for,
or action of the Board authorizing, such Major Asset Disposition.

For purposes of the foregoing definition:

(1) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body);

(2) the term “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets;

 

-4-



--------------------------------------------------------------------------------

(3) the term “group” is used as it is defined for purposes of Section 13 of the
Exchange Act and Rule 13d-5 thereunder;

(4) the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions (other than to an entity,
50% or more of the total voting power of which is owned, directly or indirectly,
by the Company) of all or substantially all of the assets of the Company and its
subsidiaries on a consolidated basis;

(5) the term “Outstanding Company Common Stock” means the outstanding shares of
Common Stock, par value $0.001 per share, of the Company;

(6) the term “Outstanding Company Voting Securities” means outstanding voting
securities of the Company entitled to vote generally in the election of
directors; and any specified percentage or portion of the Outstanding Company
Voting Securities (or of other voting stock or voting securities) shall be
determined based on the total combined voting power of such securities;

(7) the term “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries; and

(8) the term “Person” means an individual, entity or group;

(h) “Change of Control Period” means the period of time beginning on the
occurrence of a Change of Control and ending twelve (12) months following such
Change of Control.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Constructive Termination” means any diminution or adverse change in the
circumstances of Employee’s employment during the Change of Control Period
including, without limitation, reporting relationships, job description, duties,
responsibilities, compensation, perquisites, office or location of employment,
as reasonably determined in good faith by the Board (or the board of directors
of the Company’s successor, the Acquiring Entity or the parent corporation
resulting from a Business Combination, if applicable); provided, however, that
the existence of a Constructive Termination:

(i) will not be deemed to have arisen earlier than the date Employee provides a
written resignation to the Board (or the board of directors of the Company’s
successor, the Acquiring Entity or the parent corporation resulting from a
Business Combination, if applicable) setting forth the specific reasons as to
why he or she believes there has been a Constructive Termination, and

(ii) will be deemed to have arisen on the date on which Employee satisfies the
requirements reflected in Section 3(j)(i) above, if, within ninety (90) days
following the provision of Employee’s written resignation, the Board (or the
board of directors of the Company’s successor, the Acquiring Entity or the
parent corporation resulting from a Business Combination, if applicable) fails
to:

(1) provide Employee, together with his or her counsel, if any, with a
reasonable opportunity to be heard before the Board (or the board of directors
of the Company’s successor, the Acquiring Entity or the parent corporation
resulting from a Business Combination, if applicable); or

 

-5-



--------------------------------------------------------------------------------

(2) reach a final determination regarding the existence of a Constructive
Termination and the assertions made by Employee.

(k) “Date of Termination” means the date that occurs during the Change of
Control Period that is either:

(i) specified in a Notice of Termination provided by Employee to the Company, or

(ii) thirty (30) days following the date on which a Notice of Termination is
delivered to Employee by the Company.

(l) “Election Contest” means a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exempt Person” means any of the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.

(o) “Exempt Rights” means any rights to purchase shares of Common Stock or other
Voting Stock of the Company if at the time of the issuance thereof such rights
are not separable from such Common Stock or other Voting Stock (i.e., are not
transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Effective Date or are
thereafter issued by the Company as a dividend on shares of Common Stock or
other Voting Stock or otherwise.

(p) “Exempt Transaction” means an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as:

(i) such Person or any Affiliate or Associate of such Person shall purchase or
otherwise become the Beneficial Owner of additional shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock or
additional Voting Stock representing 1% or more of the combined voting power of
the then outstanding Voting Stock, or

(ii) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

 

-6-



--------------------------------------------------------------------------------

(q) “Notice of Termination” means a written notice, which is delivered in
accordance with Section 7(a) below, that is either communicated by or on behalf
of Employee to the Company or by or on behalf of the Company to Employee
regarding the termination of the employment relationship between Employee and
the Company.

(r) “Person” means any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

(s) “Target Bonus Opportunity” means:

(i) subject to the limitation contained in Section 3(s)(ii) below, the maximum
bonus available to Employee under any annual bonus program offered by the
Company during the year in which the Change of Control occurs, or if no such
bonus is available to Employee in such year, the maximum bonus available to
Employee under any annual bonus program offered by the Company during the last
year prior to the year in which the Change of Control occurs for which Employee
had a bonus opportunity.

(ii) if the maximum bonus available under any such annual bonus program
described under Section 3(s)(i), is indeterminable or otherwise unlimited, the
Target Bonus Opportunity for such program shall be limited to 100% of Employee’s
Base Compensation.

(t) “Voting Stock” means, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

4. Termination of Employment In Connection with a Change of Control.

(a) Termination of Employment. Subject to Section 5 below, if within six
(6) months following the first day of the Change of Control Period, Employee’s
employment with the Company terminates as the result of a Constructive
Termination or is terminated by the Company for any reason other than Cause,
then the Company shall provide to Employee as soon as practicable, but not more
than ten (10) business days following the Date of Termination, each of the
following benefits:

(i) Severance Benefits. The Company shall pay Employee a lump sum severance
benefit which shall be equal to the sum of Employee’s:

(1) Base Compensation, and

(2) Target Bonus Opportunity.

(ii) Equity Compensation. All unvested equity awards, including, but not limited
to, stock options, stock appreciation rights and restricted stock awards, held
by Employee on the Date of Termination shall be deemed vested and exercisable on
such Date of Termination as if Employee had been employed for an additional
twelve (12) months following the Date of Termination. Notwithstanding the
foregoing, if any option, right or award would, as a result of such accelerated
vesting and exercisability no longer qualify for exemption under Section 16 of
the Exchange Act, then the deemed acceleration of the vesting of such option,
right or award shall apply but such option,

 

-7-



--------------------------------------------------------------------------------

right or award shall not become exercisable until the earliest date on which it
could become exercisable and also qualify for exemption from Section 16 of the
Exchange Act, unless Employee instead timely elects to receive a single lump sum
cash payment equal to the value of such option, right or award, in lieu of the
equity interest that Employee would otherwise receive but for the lack of an
exemption under Section 16 of the Exchange Act. Any repurchase rights held by
the Company on stock owned or options exercised by Employee shall be canceled on
the Date of Termination. To the extent the acceleration of vesting and
exercisability described in this Section 4(a)(ii) does not otherwise violate the
requirements of Section 409A of the Code, this Agreement shall serve as an
amendment to all of Employee’s outstanding stock options, restricted stock
awards, repurchase rights, and stock appreciation rights as of the Date of
Termination.

(iii) Accrued Bonus. The Company shall pay Employee the pro rata amount of the
annual bonus accrued under any applicable Company bonus program, which shall be
determined by multiplying the maximum bonus available to Employee, if any, under
any applicable Company bonus program, by the ratio of the number of days in
which Employee was employed with the Company or a subsidiary during the
applicable bonus period to the number of days in such bonus period.
Notwithstanding the foregoing, if the maximum bonus available under any
applicable Company bonus program is indeterminable or otherwise unlimited, the
amount of the accrued bonus payable under this Section 4(a)(iii) shall be
limited to 100% of Employee’s Base Compensation.

(b) Delayed Termination of Employment. Subject to Section 5 below, if more than
six (6) months following the first day of the Change of Control Period but prior
to the end of the Change of Control Period, Employee’s employment with the
Company terminates as the result of a Constructive Termination or is terminated
by the Company for any reason other than Cause, then the Company shall provide
to Employee as soon as practicable, but not more than ten (10) business days
following the Date of Termination, each of the following benefits:

(i) Severance Benefits. The Company shall pay Employee a lump sum severance
benefit which shall equal the sum of:

(1) fifty percent (50%) of Employee’s Base Compensation, and

(2) fifty percent (50%) of Employee’s Target Bonus Opportunity.

(ii) Equity Compensation. All unvested equity awards, including, but not limited
to, stock options, stock appreciation rights and restricted stock awards held by
Employee on the Date of Termination shall be deemed vested and exercisable on
such Date of Termination as if Employee had been employed for an additional six
(6) months following the Date of Termination. Notwithstanding the foregoing, if
any option, right or award would, as a result of such accelerated vesting and
exercisability no longer qualify for exemption under Section 16 of the Exchange
Act, then the deemed acceleration of the vesting of such option, right or award
shall apply but such option, right or award shall not become exercisable until
the earliest date on which it could become exercisable and also qualify for
exemption from Section 16 of the Exchange Act, unless Employee instead timely
elects to receive a single lump sum cash payment equal to the value of such
option, right or award, in lieu of the equity interest that Employee would
otherwise receive but for the lack of an exemption under Section 16 of the
Exchange Act. Any repurchase rights held by the Company on stock owned or
options exercised by Employee shall be canceled on the Date of Termination. To
the extent the acceleration of

 

-8-



--------------------------------------------------------------------------------

vesting and exercisability described in this Section 4(b)(ii) does not otherwise
violate the requirements of Section 409A of the Code, this Agreement shall serve
as an amendment to all of Employee’s outstanding stock options, restricted stock
awards, repurchase rights, and stock appreciation rights as of the Date of
Termination.

(iii) Accrued Bonus. The Company shall pay Employee the pro rata amount of the
annual bonus accrued under any applicable Company bonus program, which shall be
determined by multiplying the maximum bonus available to Employee, if any, under
any applicable Company bonus program, by the ratio of the number of days in
which Employee was employed with the Company or a subsidiary during the
applicable bonus period to the number of days in such bonus period.
Notwithstanding the foregoing, if the maximum bonus available under any
applicable Company bonus program is indeterminable or otherwise unlimited, the
amount of the accrued bonus payable under this Section 4(b)(iii) shall be
limited to 100% of Employee’s Base Compensation.

(c) Termination of Employment for Cause. Notwithstanding anything in this
Agreement to the contrary, at the election of the Company, Employee shall have
no rights under this Agreement other than payment of compensation and
reimbursement of business expenses pursuant to this Agreement through the date
of termination, if Employee is terminated for Cause.

5. Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if Employee is a “specified employee,” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and a payment pursuant to this Agreement
would otherwise be subject to and violate the requirements of Section 409A of
the Code, such payment shall be delayed until the first day of the seventh month
following Employee’s separation from service with the Company.

6. Successors; Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as Employee would be entitled hereunder if the
Company had terminated Employee’s employment without Cause after a Change of
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

7. Miscellaneous.

(a) Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:

(i) If to Employee, at the address last provided by Employee to Company.

(ii) If to the Company, the following address, or to such other address as any
party hereto may designate by notice given as herein provided:

Microtune, Inc.

2201 10th Street

Plano, Texas 75074

Attention: Board of Directors, Compensation Committee

 

-9-



--------------------------------------------------------------------------------

(b) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas as applied to
agreements made and performed in Texas by residents of Texas.

(c) Amendments. This Agreement shall not be changed or modified in whole or in
part except by an instrument in writing signed by each party hereto.

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.

(e) Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

(f) Conflicting Terms. In the event that words or terms of this Agreement
conflict with the words or terms of any other agreement or contract, including,
without limitation, any stock plan, notice of grant, or restricted stock
purchase agreement or option agreement entered into in connection with the
employment of Employee by the Company, the interpretation of this Agreement
shall prevail; provided, however, that in the event of any conflict between the
terms of this Agreement and the terms of that certain Managing Director Contract
between Microtune GmbH & Co. KG and Barry F. Koch effective as of May 17, 2000,
and as amended and restated effective October 24, 2007, and as may be amended
from time to time (the “Managing Director Contract”), the provisions of the
Managing Director Contract shall prevail with respect to Employee’s employment
relationship with Microtune GmbH & Co. KG, and no provision in this Agreement
shall be construed as a modification of any contrary or conflicting provision
contained in the Managing Director Contract.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MICROTUNE, INC. BY:  

/s/ James A. Fontaine

Name:   James A. Fontaine Title:   Chief Executive Officer EMPLOYEE

BY:

 

/s/ Barry F. Koch

Name:   Barry F. Koch

 

-10-